Opinion issued October 31, 2008







     












In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00821-CV 




IN RE BRIAN MCCAULEY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Brian McCauley, filed a petition for writ of mandamus contending that
the August 26, 2008 judgment signed by respondent
 is void because it was signed
after the trial court’s plenary power had expired.
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.